-Wade, J.
Under the facts of this case, the court did not err in overruling the certiorari, which brought up for review the judgment of a magistrate finding against the traverse to a return of service. Service was effected by leaving copies with the clerk in the office of a hotel and apartment house, which was the defendant’s place of abode. Ingress and egress to and from the apartment occupied by the defendant was had through the main hall or entrance of the building, as well as otherwise. The case of Perry v. Perry, 103 Ga. 706 (30 S. E. 663), is not in point, for in that ease, though the defendant resided in the same building with his son-in-law, who conducted a dr.ug-store on the ground floor, the floor occupied by the defendant as a residence was as separate and distinct from that occupied by his son-in-law as if in a different building. Judgment affirmed.